Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 12/29/2020.
	Claims 1, 16, 23-24, 26-27, 29, and 33-34 are amended.
	Claim 28 is canceled.
	Claims 1, 16, 23-27, & 29-34 remain pending. 

Response to Arguments
	Argument 1, Applicant agues on pages 7-8 Applicant Arguments/Remarks Made in an Amendment filed 12/29/2020 that the, “the claimed feature requires the electronic device to arrange the icon at the last position responsive to determining that “there is no blank space on the second page”. 
Response to Argument 1, Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Groesser teaches at (1:16), Fig. 3, that the phone determines that there is no blank space on the second home page. Groesser further teaches at (1:16), Fig. 4, that responsive to determining that there is no blank space on the second page, the last application at the last position, “Weather”, is no longer displayed, which allows a user to place “The Weather Channel”, at the last position. Thus the limitation of, “responsive to 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Page. 9, “the claimed technique is required to automatically arrange the icon on the second page”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To overcome the current rejection, the examiner recommends the applicant amend the claims to encompass the desired scope with language from specification in para. [0077]. 

Argument 2, Applicant argues on pages 9 Applicant Arguments/Remarks Made in an Amendment filed 12/29/2020 that, “it is not obvious to replace the drag and drop gesture as shown in the prior art with a flick gesture”.  
Response to Argument 2, The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on no blank space on the second page”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 23, 26-27, & 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication NO. 20100295789“Shin”, in light of U.S. Patent Publication NO. 20140250391 “Jong”, in light of Krasnoff, B. (2019, March 6). Android 101: how to organize your home screen. The Verge. https://www.theverge.com/2019/3/6/18246685/how-to-organize-android-home-screen, and further in light of Mike Groesser. (2012, October 1). How to rearrange and move iPhone apps. YouTube. https://www.youtube.com/watch?v=iQBShIKJaNY.
Claim 1:
Shin teaches a home screen editing method, wherein the method is implemented in an electronic device with a touchscreen (i.e. Fig. 1, the input device 132 can be included in the display unit 131 and can be provided as a touch screen; para. [0061]), and the method comprises: 
detecting, by the electronic device, input of a user on the touchscreen (i.e. the mobile device receives a key input signal or a given touch event signal and outputs the page edit screen 200; para. [0029]);	 in response to the input (i.e. a key input signal or a given touch event signal; para. [0029]), displaying a first page of a home screen (i.e. Fig. 1, the first page WP1) and a first home screen indicator in a first region of the touchscreen (i.e. the first page WP1 contains the first widget icon W1 and the second widget icon W2; para. [0024]), displaying a second page of the home screen (i.e. Fig. 1, the second page WP2) and a second home screen indicator in a second region of the touchscreen (i.e. the second page WP2 contains the third, fourth and fifth widget icons W3, W4 and W5; para. [0024]), and 

wherein the first home screen indicator is used to indicate a position of the first page on the home screen (i.e. it is noted in Fig. 1, that WP1 is to the left of WP2), (i.e. it is noted in Fig 1, that WP2 is to the right of WP1);
detecting, by the electronic device, a touch-and-hold gesture specific to a first application (i.e. para. [0057], Fig. 5, user touches the seventh widget icon W7 in the third page WP3 and then drags it to a desired position in the first page WP1icon on the first page (i.e. Fig. 5, it is noted that while, “WP3” is used in this example, any application from any page may be selected and dragged to a new page).	Shin does not explicitly teach 
further displaying, on the touchscreen, a control used for exiting home screen editing, 
detecting, by the electronic device, a flick gesture specific to the first application icon, wherein the flick gesture is from the first region to the second region;	 in response to the flick gesture, determining, by the electronic device, whether there is a blank space on the second page to arrange the first application icon
However, Jong teaches
further displaying, on the touchscreen, a control (i.e. Another touch padding button 107 can be disposed at the other side of the physical button 105 and cancels a program or function displayed on the display unit 131 …these buttons 105, 106, and 107 may alternatively be displayed as elements on the display unit 131; para. [0075]) used for exiting home screen editing (i.e. physical button 105 can perform a function of temporarily or fully changing into a basic set screen …these buttons 105, 106, and 107 may alternatively be displayed as elements on the display unit 131; para. [0075]).
(i.e. the user drags the selected object 6026 in the direction of an arrow of FIG. 14A and drops the object; para. [0115]), wherein the flick gesture is from the first region (i.e. Fig. 14A, second page 602) to the second region (i.e. the user drags and drops the object 6026 in the region of the thumbnail image 613 corresponding to the third page 603; para. [0115]);	 in response to the flick gesture (i.e. the user drags and drops the object 6026; para. [0116]), determining, by the electronic device (i.e. Fig. 14A-B, electronic device 100), whether there is a blank space on the second page to arrange the first application icon (i.e. it is noted in Fig. 14B, that “Music” application is moved to a blank space in third page 603).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a control for exiting home screen editing, and whether there is a blank space on the second page to arrange the first application icon, to Shin’s home screen editing with controls for exiting home screen editing and whether there is a blank space on the second page to arrange the first application icon as taught by Jong. One would have been motivated to combine Jong with Shin and would have had a reasonable expectation of success as the combination creates a page operating method, which is more intuitive and convenient for use (Jong, para. [0008]).
While Shin teaches a touch and hold gesture, neither Shin nor Jong explicitly teach 

However, Krasnoff teaches, 
in response to the touch-and-hold gesture (i.e. it is noted in Fig. 2, that user executes a touch and hold gesture on “Play Music” app icon), scaling up the first application icon (i.e. it is noted in Fig. 2, that the “Play Music” app icon is increased in size) scaling down the first page (i.e. it is noted in Fig. 3, that the current home page is scaled down), and scaling up the second page (i.e. it is noted in Fig. 3, that a second home page to the right of the current home page is scaled up in that it is now visible on the user device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add in response to the touch-and-hold gesture, scaling up the first application icon, scaling down the first page, and scaling up the second page, to Shin-Jong’s home screen editing with in response to the touch-and-hold gesture, scaling up the first application icon, scaling down the first page, and scaling up the second page. One would have been motivated to combine Krasnoff with Jong-Shin and would have had a reasonable expectation of success as the combination saves time by creating a more structured system (Krasnoff, para. [Get Organized]).
While Jong teaches determining, whether there is a blank space on the second page to arrange the first application icon, Shin, Jong, and Krasnoff do not explicitly teach, 
responsive to determining that there is no blank space on the second page, arranging, by the electronic device, the first application icon at a last position on the 
However, Groesser teaches
responsive to determining that there is no blank space on the second page (i.e. it is noted in Fig. 3, that there is no blank space on the second home page), arranging, by the electronic device, the first application icon at a last position on the second page (i.e. it is noted in Fig. 4, that the user may drag “The weather channel app to the last position on the second page), skipping displaying, on the second page, a third application icon that is originally displayed at the last position (i.e. it is noted in Fig. 3-4, that “5 Weather” app is no longer displayed once “The weather Channel” app is moved to the second page”, and restoring the first page and the second page to an initial size (i.e. it is noted that the user may press the home button or tap on the screen where there is no icon to return the apps on the pages to their initial size) .  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add responsive to determining that there is no blank space on the second page, arranging the first application icon at a last position on the second page, and removing a third application icon from the second page that was displayed at the last position prior to the first touch event , to Shin-Jong-Krasnoff’s home screen editing with wherein an application may replace an application at a last position on a full page as taught by Groesser. One would have been motivated to combine Groesser with Shin-Jong-Krasnoff and would have had a reasonable 

Claim 16:
Shin teaches a graphical user interface, wherein the graphical user interface is stored in an electronic device, the electronic device comprises a touchscreen (i.e. Fig. 1, the input device 132 can be included in the display unit 131 and can be provided as a touch screen; para. [0061]), a memory (i.e. Fig. 1, Memory 110), one or more processors (i.e. Fig. 1 Processor 122), the one or more processors are configured to execute one or more computer programs stored in the memory, and the graphical user interface (i.e. FIG. 3 is a diagram illustrating a page displayed in an electronic device 100; para. [0074]) comprises: 
in response to the input (i.e. a key input signal or a given touch event signal; para. [0029]), displaying a first page of a home screen (i.e. Fig. 1, the first page WP1) and a first home screen indicator in a first region of the touchscreen (i.e. the first page WP1 contains the first widget icon W1 and the second widget icon W2; para. [0024]), displaying a second page of the home screen (i.e. Fig. 1, the second page WP2) and a second home screen indicator in a second region of the touchscreen (i.e. the second page WP2 contains the third, fourth and fifth widget icons W3, W4 and W5; para. [0024]), wherein the first home screen indicator is used to indicate a position of the first page on the home screen (i.e. it is noted in Fig. 1, that WP1 is to the left of WP2), and the second home screen indicator is used to indicate a position of the second page on the home screen (i.e. it is noted in Fig 1, that WP2 is to the right of WP1);.	 and moving, by the electronic device in response to a first touch event (i.e. Fig. 5, a user touches the seventh widget icon W7 in the third page WP3 and then drags it to a desired position in the first page WP1; para. [0058]), a first application icon (i.e. Fig. 7, seventh widget icon W7) to the second page (i.e. it is noted in Fig. 5, that W7 is moved to WP1, but W1 could on WP1 could also be moved to WP2), and arranging the first application icon on the second page (i.e. Fig. 5, the mobile device moves the seventh widget icon W7 from the third page WP3 to the first page WP1; para. [0058]).
	While Shin teaches moving applications from a first page to a second page, Shin does not explicitly teach
in response to a second touch event, displaying a third page of the home screen in the first region, and displaying the second page in the second region, wherein the second touch event is a flick gesture, detected by the electronic device, in the first region;
wherein the first application icon is scaled up while the first page is scaled down and the second page is scaled up in response to the first touch event;	 and wherein a control used for exiting home screen editing is displayed at a position near the first application icon.  
	However, Jong teaches
in response to a second touch event (i.e. Fig. 8A, the electronic device can determine if a swipe touch on a region of the current page 601; para. [0095]), displaying a third page of the home screen (i.e. a next page 602 (FIG. 8B); para. [0095]) in the first region (i.e. Fig. 8A, current page 601; para. [0092]), and displaying the second page (i.e. Fig. 8B thumbnail image 613) in the second region (i.e. Fig. 8B, the page indicator 610), wherein the second touch event is a flick gesture (i.e. Fig. 8A, the electronic device can determine if a swipe touch on a region of the current page 601; para. [0095]), detected by the electronic device (i.e. Fig. 1, touch recognition program 117), in the first region (i.e. Fig. 8A, current page 601; para. [0092])
(i.e. Another touch padding button 107 can be disposed at the other side of the physical button 105 and cancels a program or function displayed on the display unit 131 …these buttons 105, 106, and 107 may alternatively be displayed as elements on the display unit 131; para. [0075]) used for exiting home screen editing (i.e. physical button 105 can perform a function of temporarily or fully changing into a basic set screen …these buttons 105, 106, and 107 may alternatively be displayed as elements on the display unit 131; para. [0075]) is displayed at a position near the first application icon (i.e. it is noted in Fig. 4, that home button 105 is near application shortcut icons 153 and 156).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying a third page of a home screen and a control for exiting home screen editing, to Shin’s home screen editing with navigating home screens and controls for exiting home screen editing as taught by Jong. One would have been motivated to combine Jong with Shin and would have had 
Shin and Jong do not explicitly teach 
wherein the first application icon is scaled up while the first page is scaled down and the second page is scaled up in response to the first touch event.
However, Krasnoff teaches 
wherein the first application icon is scaled up (i.e. it is noted in Fig. 2, that the “Play Music” app icon is increased in size) while the first page is scaled down (i.e. it is noted in Fig. 3, that the current home page is scaled down), and the second page is scaled up (i.e. it is noted in Fig. 3, that a second home page to the right of the current home page is scaled up in that it is now visible on the user device) in response to the first touch event (i.e. it is noted in Fig. 2, that user executes a touch and hold gesture on “Play Music” app icon).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first application icon is scaled up while the first page is scaled down and the second page is scaled up in response to the first touch event, to Shin-Jong’s home screen editing with wherein the first application icon is scaled up while the first page is scaled down and the second page is scaled up in response to the first touch event as taught by Krasnoff. One would have been motivated to combine Krasnoff with Jong-Shin and would have had a reasonable expectation of success as the combination saves time by creating a more structured system (Krasnoff, para. [Get Organized]).
	Shin, Jong, Krasnoff do not explicitly teach 

However, Groesser teaches
wherein arranging the first application icon (i.e. (Fig. 1, (1:12), “The Weather Channel”) on the second page (i.e. Fig. 3, (1:16), Second Home Page) includes, responsive to determining that there is no blank space on the second page (i.e. it is noted in (1:16) Fig. 3, that there is no blank space on the second home page), arranging the first application icon at a last position(i.e. it is noted in Fig. 4, that the user may drag “The weather channel app to the last position on the second page), and removing a third application icon from the second page that was displayed at the last position prior to the first touch event (i.e. it is noted in (1:16) Fig. 3-4, that “5 Weather” app is no longer displayed once “The weather Channel” app is moved to the second page”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add responsive to determining that there is no blank space on the second page, arranging the first application icon at a last position on the second page, and removing a third application icon from the second page that was displayed at the last position prior to the first touch event , to Shin-Jong-Krasnoff’s home screen editing with wherein an application may replace an application at a last position on a full page as taught by Groesser. One would have been motivated 
Claim 23:
Claim 23 is the device claim of Claim 16 and is rejected for similar reasons. 

Claim 25:
Shin, Jong, Krasnoff, and Groesser teach the electronic device the electronic device according to claim 23.
Jong further teaches wherein the first touch event comprises a touch-and-hold gesture specific to the first application icon (i.e. Fig. 14A, a long press touch on a specific object in a page editing state according to an embodiment of the present invention, the touch recognition program 117 may float and display the specific object; para. [0050]) and a flick gesture (i.e. Fig. 14A, drag and drop touch on a predetermined position is detected; para. [0067]) from the first region (i.e. Fig. 14, page 602) to the second region (i.e. Fig. 14, second region 610);	 and in response to the flick gesture (i.e. Fig. 14A, drag and drop touch on a predetermined position is detected; para. [0067]), move the first application icon to the second page, and arrange the first application icon on the second page (i.e. the movement of the object 6026 from the second page 602 to the third page 603 changes structures of the corresponding thumbnail images 612 and 613 of the page indicator 610; para. [0113]).  

 	wherein the electronic device is further caused to: in response to the touch-and-hold gesture (i.e. it is noted in Fig. 2, that user executes a touch and hold gesture on “Play Music” app icon), scale down the first page (i.e. it is noted in Fig. 3, that the current home page is scaled down), and scale up the second page (i.e. it is noted in Fig. 3, that a second home page to the right of the current home page is scaled up in that it is now visible on the user device).

Claim 26:
 Shin, Jong, Krasnoff, and Groesser teach the electronic device according to claim 23.
Jong further teaches wherein the electronic device is further caused to: 
restore (i.e. A physical button 105 (i.e., a `home button`) is disposed below the display unit 131. If the physical button 105 is pressed, the physical button 105 can perform a function of temporarily or fully changing into a basic set screen in a function currently executed in the electronic device 100; para. [0075]) the first page to a previous size (i.e. it is noted that pressing button 105, while in page editing screen will restore thumbnail image 611 containing objects 6011, 6012, 6013, 6014, 6015, and 6016 to the original size as shown in Fig. 3) and displaying the first page (i.e. it is noted that, “fully changing into a basic set screen in a function currently executed in the electronic device 100; para. [0075]”, may include displaying the page represented by marker 171 in Fig. 3), and restore the second page to a previous size (i.e. it is noted that pressing button 105, while in page editing screen will restore thumbnail image 612 containing objects 6021, 6023, 6024, 6025, and 6026 to the original size as shown in Fig. 3) and displaying the second page (i.e. it is noted that, “fully changing into a basic set screen in a function currently executed in the electronic device 100; para. [0075]”, may include displaying the page represented by marker 172 in Fig. 3 after a user navigates to marker 172).  

Claim 27:
 Shin, Jong, Krasnoff, and Groesser teach the electronic device according to claim 24.
Jong further teaches wherein the control (i.e. physical button 105 can perform a function of temporarily or fully changing into a basic set screen; para. [0075]) is displayed at a position near the first application icon (it is noted in Fig. 4, that home button 105 is near application shortcut icons 153 and 156).  

Claim 29:
 Shin, Jong, Krasnoff, and Groesser teach the electronic device according to claims 23.
Jong further teaches wherein the electronic device is further caused to: 
detect a second touch event (i.e. Fig. 8A, the electronic device can determine if a swipe touch on a region of the current page 601; para. [0095]) in the first region (i.e. Fig. 8A, current page 601; para. [0092]);	 and in response to the second touch event (i.e. Fig. 8A, The electronic device can determine if a swipe touch on a region of the current page 601; para. [0095]), display a third page of the home screen (i.e. a next page 602 (FIG. 8B); para. [0095]) in the first region (i.e. Fig. 8A, current page 601; para. [0092]), and display the second page (i.e. Fig. 8B thumbnail image 613) in the second region (i.e. Fig. 8B, the page indicator 610).  

Claim 30:
 Shin, Jong, Krasnoff, and Groesser teach the electronic device according to claim 23.
Krasnoff further teaches wherein the electronic device is further caused to: 
in response to the touch-and-hold event (i.e. it is noted in Fig. 2, that user executes a touch and hold gesture on “Play Music” app icon), scale up the first application icon (i.e. it is noted in Fig. 2, that the “Play Music” app icon is increased in size), scale down the first page (i.e. it is noted in Fig. 3, that the current home page is scaled down), and scale up the second page (i.e. it is noted in Fig. 3, that a second home page to the right of the current home page is scaled up in that it is now visible on the user device).

Claim 31:
 Shin, Jong, Krasnoff, and Groesser teach the electronic device according to claim 23.
(i.e. Fig. 1, WP1) is the same as a size of the second region (i.e. it is noted in Fig. 1, that WP1 is the same size of WP2).  

Claim 32:
 Shin, Jong, Krasnoff, and Groesser teach the electronic device according to claim 23.
Shin further teaches wherein a dock bar (i.e. Fig. 2, the mobile device offers an icon tree region 241 containing at least one widget icon on the screen; para. [0040]) and a status bar (i.e. it is noted in Fig. 2, that a status bar with battery life and signal is displayed on device 210) are further displayed on the touchscreen (i.e. the mobile device may …a touch screen allowing a touch-based navigation input; para. [0024]).  

Claim 33:
Shin, Jong, Krasnoff, and Groesser teach the method according to claim 1.
Shin further teaches wherein a size of the first region (i.e. Fig. 1, WP1) is the same as a size of the second region (i.e. it is noted in Fig. 1, that WP1 is the same size of WP2).  

Claim 34:
Shin, Jong, Krasnoff, and Groesser teach the method according to claim 1.
(i.e. Fig. 2, the mobile device offers an icon tree region 241 containing at least one widget icon on the screen; para. [0040]) and a status bar (i.e. it is noted in Fig. 2, that a status bar with battery life and signal is displayed on device 210) are further displayed on the touchscreen (i.e. the mobile device may …a touch screen allowing a touch-based navigation input; para. [0024]).  


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication NO. 20100295789 “Shin”, in light of U.S. Patent Publication NO. 20140250391 “Jong”, in light of Krasnoff, and further in light of Groesser, as applied to claim 24 above, and further in light of U.S. Patent Publication NO. 20170185278 “Sundermeyer”.
Claim 24:
Shin, Jong, Krasnoff, and Groesser teach the electronic device according to claim 23.
While Jong further teaches wherein the electronic device further caused: 
Displaying, on the touchscreen (i.e. these buttons 105, 106, and 107 may alternatively be displayed as elements on the display unit 131; para. [0075]), on the touchscreen (i.e. The display unit 131, which includes a touch screen region; para. [0075]) (i.e. physical button 105 can perform a function of temporarily or fully changing into a basic set screen; para. [0075]);(i.e. Fig. 3, electronic device 100), a second touch event specific to the control (i.e. If the physical button 105 is pressed; para. [0075]);	 and in response to the second touch event (i.e. If the physical button 105 is pressed; para. [0075]), exiting the home screen editing i.e. physical button 105 can perform a function of temporarily or fully changing into a basic set screen …these buttons 105, 106, and 107 may alternatively be displayed as elements on the display unit 131; para. [0075]).  
However, Sundermeyer teaches 
Displaying, on the touchscreen, on the touchscreen (i.e. para. [0280], When the client of an embodiment is a touchscreen) in response to the input (i.e. para. [0324], Fig. 31, select the Security Tab Options button 4506, then the Edit Home View button 4604), a control used for exiting home screen editing (i.e. para. [0338], Fig. 39, done button);	 detecting, by the electronic device (i.e. para. [0202], Fig. 1, client devices 120 (e.g., PCs, mobile phones and PDAs)), a second touch event specific to the control (i.e. para. [0338], Fig. 39-40, Selection of the Done button);	 and in response to the second touch event, exiting the home screen editing (i.e. para. [0338], Fig. 39-40, Selection of the Done button on the Edit Home View screen allows the user to exit the editor).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying a control in response to the input, to Shin-Jong-Krasnoff-Groesser’s home screen editing with displaying a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171